Corrected Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Three Information Disclosure Statements
The three information disclosure statements all submitted on 25 May, 2021 were filed after the Office action mailed 17 March 2021 and before the Notice of Allowance mailed 26 May, 2021.  The submissions are in compliance with the provisions of 37 C.F.R. 1.97 because the fee as required by 37 C.F.R. 1.17(p) has been provided.  Accordingly, the three information disclosure statements have been considered1. 
No item of information listed on the aforementioned information disclosure statements necessitates reopening prosecution due to a prior-art rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

19 June 2021
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
    

    
        1 Office thanks Applicant for explanation of each information disclosure statement as it relates to parent cases and newly or previously cited references with respect to parent cases.